         Case 9:21-cr-00011-DLC Document 19 Filed 04/19/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  UNITED STATES OF AMERICA,                    CR 21-11-M-DLC

               Plaintiff,                      ORDER ISSUING WARRANT

         vs.

  JOSEPH MADISON STREMEL,

               Defendant.


      The United States has moved for the issuance of a warrant and to revoke

Defendant’s pretrial release. (Doc. 18.) The motion is supported by the Affidavit of

the United States Pretrial Services Officer, setting forth alleged violations of the

conditions of Defendant’s pretrial release. Good cause appearing for the issuance of

a warrant,

      IT IS HEREBY ORDERED that a warrant for Defendant’s arrest shall be

issued. Pursuant to 18 U.S.C. § 3148(b), a determination as to the revocation of

Defendant’s pretrial release will be made following a hearing.

      DATED this 19th day of April, 2021.


                                        ____________________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge



                                           1
